DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 January, 2020, 2 June, 2020, and 20 August, 2021 are being considered by the examiner.

Drawings
The drawings are objected to because the front wall (30) in figure 1 appears to designate the base of the transportation refrigeration trailer, while the specification and figures 2 and 3 are otherwise consistent with the placement being the front wall, not a base.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Specification
The abstract of the disclosure is objected to because it recites, “A heat exchanger includes a plurality of tube elements including a first tube segment and a second tube segment and at least one return bend connected an end of the first tube segment the second tube segment such that the plurality of tube elements and the at least one return bend define a fluid flow path of the heat exchanger”, which appears to be lacking a word or phrase associating the return bend with the first tube segment/second tube segment. It is supported by figure 6, at least, and paragraph 35 that the return bend is connected to an end of the first tube segment and an end of the second tube segment. Thus, the abstract should be corrected to recite - -A heat exchanger includes a plurality of tube elements including a first tube segment and a second tube segment and at least one return bend connected an end of the first tube segment and an end of the second tube segment such that the plurality of tube elements and the at least one return bend define a fluid flow path of the heat exchanger - -.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Similar to the corrections required for the abstract, noted above, paragraphs 5 and 15 seem to be lacking a word or phrase associating the return bend with the first tube segment/second tube segment. It is supported by figure 6, at least, and paragraph 35 that the return bend is connected to an end of the first tube segment and an end of the second tube and an end of the second tube segment - -.
Appropriate correction is required.

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities: 
Claims 1 and 11 seem to be lacking a word or phrase associating the return bend with the first tube segment/second tube segment, in respective lines 4-5 and 5-6. It is supported by figure 6, at least, and paragraph 35 that the return bend is connected to an end of the first tube segment and an end of the second tube segment. Thus, the specification a paragraphs 5 and 15 should be corrected to recite - - an end of the first tube segment and an end of the second tube segment - -.
Claim 11 recites, further, “the plurality of tube elements and the at least one return bend define a fluid flow path of the heat exchanger”, wherein it is evident that the structure is directed to structural limitations of the evaporator coil which is a heat exchanger. Therefore, it should be corrected to - - the plurality of tube elements and the at least one return bend define a fluid flow path of the evaporator coil- -.
Claim 13, dependent from claim 11 which initially recited the heat exchanger when defining structure of the evaporator coil, recites, “wherein the heat exchanger further comprises: a tube sheet connected to at least one of the plurality of tube elements; and a sealing element positioned adjacent the tube sheet, wherein the sealing element and the tube sheet at least partially define the cavity”, wherein it is evident that the structure is directed to structural limitations of the evaporator coil again. Therefore, it should be corrected to - - wherein the evaporator coil further comprises: a tube sheet connected to at least one of the plurality of tube elements; and a sealing element positioned adjacent the tube sheet, wherein the sealing element and the tube sheet at least partially define the cavity - -.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing element” in claims 1, 5, 13, and 14. It will be noted that “sealing element” is not interpreted under 35 U.S.C. 112(f) with regards to claim 4 as there is sufficient structure of “sheet metal” defining the “sealing element”, such that the claim limitation fails to meet the third prong of the test set forth within MPEP §2181.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 5 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the specification outlines the terminology of “about” being “the degree of error associated with measurement of the particular quantity based upon the equipment available at the time of filing the application” at page 42. However, a similar definition, or example or teaching that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree), has not been provided with regards to “generally”. While the specification uses the same term of degree as in the claim, see paragraphs 9 and 38, a rejection under 35 U.S.C. 112(b) is proper if the scope of the term is not understood when read in light of the specification. The Examiner believes that such use of “generally” was not intended by the Applicant, at the time the invention was effectively filed, but rather the claim was intended to encompass “about”. For examination purposes, it is being interpreted that claim 5 is directed to the sealing element about”, in place of “generally” or otherwise delete the terminology from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLEIST (US 2,859, 945 – published 11 November, 1958).
As to claim 1, KLEIST discloses a heat exchanger (C—evaporator coil; col.2, lines 30-31) comprising:
a plurality of tube elements (6; col.2,lines 22-24; figure 3) including a first tube segment (any one segment of 16) and a second tube segment (any one of another segment of 16);
at least one return bend (17; col.2, lines 22-24) connecting an end of the first tube segment with an end of the second tube segment such that the plurality of tube elements and the at least one return bend define a fluid flow path (figure 5; col.2, lines 21-33) of the heat see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4), the cavity being isolated from the remainder of the heat exchanger (see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4).


    PNG
    media_image1.png
    994
    1661
    media_image1.png
    Greyscale

Annotated Figure 3 of KLEIST

As to claim 2, KLEIST discloses an interface between the at least one return bend and the plurality of tube elements is arranged within the cavity (see annotated figure 3, wherein the interface may be the point at which the bend of the return bend begins and the straight structure of the tube elements ends).

As to claim 3, KLEIST discloses  wherein the heat exchanger further comprises:
a tube sheet (end tube sheet, 14, which separate the return bend from the remainder of the heat exchanger within the cavity, see annotated figure 3) connected to at least one of the plurality of tube elements (col.2,lines 18-22; figure 3); and
a sealing element (combination of 7, 8, 9, 10, 11, and 12;col.1,line 70-col.2,line 9) positioned adjacent the tube sheet (see annotated figure 43), wherein the sealing element and the tube sheet at least partially define the cavity (see annotated figure 3).

As to claim 5, KLEIST discloses wherein the sealing element is oriented about parallel to the tube sheet (about parallel due to the nature of the sealing element being parallel about each of the walls defining it, as described at col. 1, line 70 –col.2, line 9, and further the end tube sheet, 14, abutting the parallel walls, as shown in figure 4, and further abutting parallelly disposed tubes, as described at col.2, lines 21-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KLEIST (US 2,859, 945 – published 11 November, 1958).
As to claim 4, KLEIST discloses the sealing element (combination of 7, 8, 9, 10,11, and 12) which are provided as sheets (col.1,line 70- col.2, line 9) to be welded together (col.2, lines 7-9), such that the material forming the sealing element would necessarily be required to be a material that is weldable.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger, so as to be welded forming a gas-tight container, art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g. materials that have good weldability to form a gas-tight container). See MPEP §2144.07. Therefore, with regards to the present application, it would have been obvious for one having selected metal material to form the sheets of the sealing element of KLEIST, as one having ordinary skill within the heat exchanger art knows to select the material based on good weldability, or even capable of being welded, to effectively form a gas-tight container, such as that proposed by KLEIST.  

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIST (US 2,859, 945 – published 11 November, 1958), in view of LEATHERBARROW (US 2009/0094999 A1 – published 16 April, 2009).
As to claim 6, KLEIST does not further disclose the heat exchanger comprising a ventilation system for venting fluid leaked from the heat exchanger into the cavity to an ambient atmosphere.
LEATHERBARROW, however, is within the relevant field of endeavor provided a heat exchanger (abstract; figures 4 and 7) that employs a volatile refrigerant (par 5; par. 32) to circulate therein. However, a known drawback of such heat exchangers is that leakage of the volatile refrigerant can render the heat exchanger inoperable, causing overheating of elements to be cooled by the heat exchanger (par. 6), and present health and safety related-issues, causing asphyxiation, at least (par. 7-8; par. 11). Thus, LEATHERBARROW teaches monitoring and venting of the leaked refrigerant is necessary for systems which are used on an industrial scale or where a leak could be potentially dangerous to people or equipment (par. 10). In order to accomplish these goals, LEATHERBARROW teaches wherein the heat exchanger includes cavities (4 and 5) which reside around the return bends of the heat exchanger (par. 51), such that the housings at the defined cavities are considered to be the passages or piping areas which are most prone to failure, i.e., discharge of volatile refrigerant (par. 52). The ventilation system includes piping (14 and 24; figures 4 and 7) extending from the cavities to a discharge pipe (13 and 27; par. 69; par. 80; figures 4 and 7) including a valve (10 and 28; par. 69; par. 80; figures 4 and 7) that permits safe discharge of any volatile fluid from the interior of the cavities to an ambient atmosphere (par. 81) when it is sensed that increases of pressure occur within the cavities (par. 56 – 59). Thus, it would have been obvious to those having ordinary skill within 

As to claim 7, KLEIST, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claim 6, further teaches the ventilation system provided a conduit (14 and 24, in combination with 13 and 27; par. 69; par. 80; figures 4 and 7) in fluid communication with the cavity (4 and 5), and a valve connected to the conduit (10 and 28; par. 69; par. 80; figures 4 and 7), wherein the valve is operable to allow flow there through in a first direction (such as when opened, the valve enables fluid discharge when opened; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST with a ventilation system for venting fluid leaked form the heat exchanger into 

As to claim 8, KLEIST, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claims 6 and 7, further teaches the valve restricts a flow through the conduit in a second direction (such as when closed, the valve enables fluid discharged from flowing back into the conduit it was discharged from; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 9, KLEIST, as modified by LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. Furthermore, it was provided that upon sensing an increase in pressure within the cavities, the valves open to discharge safely the volatile refrigerant leaked by the heat exchanger (par. 56; par. 59; par. 69), such that when the pressure increase is detected and the valve is opened to discharge the high pressure volatile refrigeration to an atmosphere which would release pressure within the cavity to the atmosphere. In view of this, the combination taught within the rejection of claims 6 and 7, further teaches the valve is a pressure relief valve ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIST (US 2,859, 945 – published 11 November, 1958), in view of BURCHILL (WO 2017/083336 A1 – published in English on 18 May, 2017 and available as prior art under 35 U.S.C. 102(a)(1)).
As to claim 10, KLEIST discloses a transport refrigeration system (col. 1, lines 15-18) comprising:
a condenser (22; figure 5; col.2, lines 36-37);
an evaporator coil(C—evaporator coil; col.2, lines 30-31), at least a portion of the evaporator coil being positioned(see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4) within a cavity(see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4) isolated from a remainder of the evaporator coil(see annotated figure 3,in view of the separation provided by, 14, as shown in the cross-sectional cut along 4—4 of figure 3 shown in figure 4).
However, KLEIST does not further disclose the transport refrigeration system including a fan for moving air across the evaporator coil. 
BURCHILL, however, is within the field of endeavor provided a transport refrigeration system (par. 2). BURCHILL teaches an evaporator coil (42; par. 44) and a condenser (38; par. 44), which are joined in fluid communication to form, at least partially, a vapor compression system (30) employing a volatile refrigerant (par. 50).  A fan (522A, 522B; par. 3; par. 22; par. 44) is provided to draw an internal fluid from the interior compartment of the compartment being cooled to move across the evaporator coil (par. 3; figure 5). In doing so, air recirculated from the interior of compartment being cooled by the transport refrigeration system is driven by the fan to par. 6). As understood through the operation of KLEIST, the evaporators, at least, absorb heat from the interior, at the location of air being in contact at and about the surfaces of the evaporator, while also preventing ambient effects to the refrigeration space (B), so as to cool and maintain cold storage therein (col. 3, line 4-13; col. 3,line 61-col. 4,line 12). However, the system is stagnant and passive, and fails to provide further cooling through natural effects, e.g., circulation of air, similar to the effect of air passing over surfaces which are increasing in temperature that produce condensation thereon or have water, such as sweat on skin being evaporated by wind blowing across your skin, or wind blowing across the surfaces of bodies of water causing evaporation therefrom. Air flowing over such surfaces increases the evaporation effect thereof by applying use of convection and heat of vaporization. Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST to further include a fan recirculating air within the storage compartment (B) and driving it across the evaporator coil, such as the surfaces thereof, as taught by BURCHILL, so as to increase the effects of evaporation to maintain cooling of the storage compartment.

As to claim 11, KLEIST, as modified by BURCHILL, further discloses  the evaporator coil further comprising:
a plurality of tube elements (6; col.2,lines 22-24; figure 3) including a first tube segment (any one segment of 16) and a second tube segment (any one of another segment of 16);
at least one return bend (17; col.2, lines 22-24) connecting an end of the first tube segment with an end of the second tube segment such that the plurality of tube elements and the figure 5; col.2, lines 21-33) of the evaporator coil.
As to claim 12, KLEIST, as modified by BURCHILL, further discloses an interface between the at least one return bend and the plurality of tube elements is arranged within the cavity (see annotated figure 3, wherein the interface may be the point at which the bend of the return bend begins and the straight structure of the tube elements ends).

As to claim 13, KLEIST, as modified by BURCHILL, further wherein the evaporator coil further comprises:
a tube sheet (end tube sheet, 14, which separate the return bend from the remainder of the heat exchanger within the cavity, see annotated figure 3) connected to at least one of the plurality of tube elements (col.2,lines 18-22; figure 3); and
a sealing element (combination of 7, 8, 9, 10, 11, and 12;col.1,line 70-col.2,line 9) positioned adjacent the tube sheet (see annotated figure 43), wherein the sealing element and the tube sheet at least partially define the cavity (see annotated figure 3).

As to claim 14, KLEIST, as presently modified by BURCHILL, does not further disclose comprising a fan and nozzle unit, the fan and nozzle unit cooperates with the tube sheet and the sealing element to define the cavity.
First, KLEIST discloses wherein the cavity, at least partially defined by the tube sheet (14) and the sealing element (combination of 7, 8, 9, 10, 11, and 12; col.1, line 70-col.2,line 9), is the space formed therein (see annotated figure 3). More so, KLEIST discloses wherein the sealing element is substantially gas-tight (col.2,line 9), such that gaps or spaces formed during 
That being noted, BURCHILL discloses further a fan and nozzle unit (combination of 402, 404, and 80A/81A) which further defines a space which the evaporator coil is positioned (figure 5). In particular, the fan and nozzle unit enables withdrawing air from the space of which the evaporator is positioned within, so as to vent for fresh air exchanger (par. 47) and further act as a flame arrestor by isolating the fan as an ignition source to any leaked fluid from the evaporator coil into the remainder of the space exterior to the defined cavity (par.71). As noted by BURCHILL, the industry is moving to replace conventional refrigerants with low global warming potential refrigerants (par. 4). However, with such replacement the low global warming potential refrigerants may have higher flammability and toxicity (par. 4). Due to this, it is necessary to supply such refrigeration systems, which include these low global warming potential refrigerants, with safety systems and components to aid in the reduction of these effects (par. 2). In particular, BURCHILL provides that if leakage from the evaporator coil occurs, another fan and nozzle unit (combination of 402, 404, and 80A/81A) can be provided within a space of with the evaporator coil is positioned to reduce these effects. Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST with the teachings of BURCHILL to incorporate the defined fan and nozzle unit further defining a space at which the evaporator coil is positioned to effectively draw out volatile, and potentially toxic, refrigerant through fresh air exchange, and isolate the fan as a source of ignition from leakage of the volatile, and potentially flammable, refrigerant. More so, the combination would provide that the cavity is further defined by the space of which the evaporator coil is positioned in, and the partial cavity defined by the tube . 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over KLEIST (US 2,859, 945 – published 11 November, 1958), in view of BURCHILL (WO 2017/083336 A1 – published in English on 18 May, 2017 and available as prior art under 35 U.S.C. 102(a)(1)) and LEATHERBARROW (US 2009/0094999 A1 – published 16 April, 2009).
As to claim 15, KLEIST, as modified by BURCHILL, does not further disclose the transport refrigeration system further comprising a ventilation system for venting fluid leaked from the evaporator coil into the cavity to an ambient atmosphere.
LEATHERBARROW, however, is within the relevant field of endeavor provided a heat exchanger (abstract; figures 4 and 7) that employs a volatile refrigerant (par 5; par. 32) to circulate therein. However, a known drawback of such heat exchangers is that leakage of the volatile refrigerant can render the heat exchanger inoperable, causing overheating of elements to be cooled by the heat exchanger (par. 6), and present health and safety related-issues, causing asphyxiation, at least (par. 7-8; par. 11). Thus, LEATHERBARROW teaches monitoring and venting of the leaked refrigerant is necessary for systems which are used on an industrial scale or where a leak could be potentially dangerous to people or equipment (par. 10). In order to accomplish these goals, LEATHERBARROW teaches wherein the heat exchanger includes cavities (4 and 5) which reside around the return bends of the heat exchanger (par. 51), such that the housings at the defined cavities are considered to be the passages or piping areas which are most prone to failure, i.e., discharge of volatile refrigerant (par. 52). The ventilation system 14 and 24; figures 4 and 7) extending from the cavities to a discharge pipe (13 and 27; par. 69; par. 80; figures 4 and 7) including a valve (10 and 28; par. 69; par. 80; figures 4 and 7) that permits safe discharge of any volatile fluid from the interior of the cavities to an ambient atmosphere (par. 81) when it is sensed that increases of pressure occur within the cavities (par. 56 – 59). Thus, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of BURCHILL, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.
As to claim 16, KLEIST, a modified by BURCHILL and LEATHERBARROW, previously taught the transport refrigeration system to incorporate the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the evaporator coil, wherein the discharged leaked refrigeration is directed to an ambient atmosphere (par. 65; par. 80). More so, KLEIST teaches wherein the transport refrigeration system is part of a transport refrigeration trailer (figures 1 and 2; col.1, lines 15-18), such that the evaporator coil is provided interior to the transport refrigeration trailer.  In view of this, the combination taught within the rejection of claim 15, further teaches the fluid within the cavity is vented to an exterior of the transport refrigeration trailer, i.e., the atmosphere. Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of BURCHILL, with venting of the leaked refrigeration from the cavity to an exterior of the transport refrigeration trailer, such as B) of KLEIST, as this would capture the hazardous refrigerant within the interior, until the goods held within are removed by a user/operator by accessing the interior via door (6; col.2, lines 45-51 of KLEIST). This would subject the user/operator to a high concentration of the leaked volatile refrigeration, which again, the sole purpose of LEATHERBARROW is to discharge the fluid to a space, i.e., atmosphere, or in a safe manner which would not present harmful or potentially dangerous conditions to a user/operator (par. 8-10 of LEATHERBARROW). Therefore, when there are a finite number of identified, predictable solutions, i.e., safely discharge the fluid to the interior of the transport refrigeration trailer or to the atmosphere exterior to the transport refrigeration trailer, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. avoiding harmful or potentially dangerous conditions to a user/operator (par. 8-10 of LEATHERBARROW), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). 
Therefore, it, further, would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify KLEIST, in view of BURCHILL, further with the teachings of LEATHERBARROW, by trying to vent the leaked 

As to claim 17, KLEIST, a modified by BURCHILL and LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claim 15, further teaches the ventilation system provided a conduit (14 and 24, in combination with 13 and 27; par. 69; par. 80; figures 4 and 7) in fluid communication with the cavity (4 and 5), and a valve connected to the conduit (10 and 28; par. 69; par. 80; figures 4 and 7), wherein the valve is operable to allow flow there through in a first direction (such as when opened, the valve enables fluid discharge when opened; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of BURCHILL, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to 

As to claim 18, KLEIST, a modified by BURCHILL and LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. In view of this, the combination taught within the rejection of claims 15 and 17, further teaches the valve restricts a flow through the conduit in a second direction (such as when closed, the valve enables fluid discharged from flowing back into the conduit it was discharged from; par. 69; par. 80; "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of BURCHILL, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.

As to claim 19, KLEIST, a modified by BURCHILL and LEATHERBARROW, previously taught the heat exchanger incorporating the ventilation system of LEATHERBARROW defined by piping and a valve within a discharge pipe connected to a cavity covering the U-bends of the heat exchanger. Furthermore, it was provided that upon sensing an increase in pressure within the cavities, the valves open to discharge safely the volatile refrigerant leaked by the heat exchanger (par. 56; par. 59; par. 69), such that when the pressure increase is detected and the valve is opened to discharge the high pressure volatile refrigeration to an atmosphere which would release pressure within the cavity to the atmosphere. In view of this, the combination taught within the rejection of claims 15 and 17, further teaches the valve is a pressure relief valve ("[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114). Again, it would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify KLEIST, in view of BURCHILL, with a ventilation system for venting fluid leaked form the heat exchanger into the cavity to an ambient atmosphere, such as through the structure described by LEATHERBARROW, for the purposes of safely discharging the volatile refrigerant from areas of the heat exchanger most prone to leakage, which will not cause harm to people or other equipment the heat exchanger is associated therewith.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/28/2022